Citation Nr: 1446984	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a disorder caused by tuberculosis exposure.

8.  Entitlement to service connection for a bilateral eye disorder.



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2011.  The RO issued a Statement of the Case (SOC) in December 2011.  In December 2011, the Veteran filed his Substantive Appeal for the bilateral hearing loss and tinnitus claims only.  Later that month, the Veteran filed another Substantive Appeal for all of the issues.  A May 2012 Supplemental SOC (SSOC) was issued by the RO and addressed all of the issues.  Thereafter, the Veteran's representative limited the appeal to the back, hearing loss, and tinnitus issues; however, the Veteran indicated at the Board hearing that he desired to move forward with all issues.  

The RO in St. Petersburg, Florida, currently has jurisdiction over the claims.
In April 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

All Claims

At his Board hearing, the Veteran testified to receiving treatment for the disorders on appeal at several VA medical facilities.  The claims file does not contain any VA treatment records.  At his Board hearing, the Veteran also testified to receiving private treatment for his bilateral eye disorder; however, at the hearing, he could not remember the name of the physician and these records are not currently in the claims file.  Upon remand, attempts to obtain these pertinent VA and private treatment records must be made.  Id.  

Back Claim

An addendum VA medical opinion is needed before the claim can be decided on its merits.  The Veteran was afforded a VA spine examination in October 2010.  An X-ray taken at the examination revealed mild scoliosis, degenerative changes, a PARS defect at L5, and degenerative disc disease of the L5-S1 of the lumbar spine.  The examiner then provided a negative nexus medical opinion on the issue of direct service connection.  Following that examination, a private physician examined the Veteran and provided a positive nexus opinion in September 2011.  In that opinion, the physician found that the PARS defect of the lumbar spine "can be congenital or acquired."  While the private physician seems to suggest that the Veteran's lumbar spine disorder is congenital, developmental, or familial in origin, the physician's opinion does not provide sufficient medical guidance of whether this disorder is a disease process, a defect or abnormality, or an acquired disorder.  Neither does the VA examiner's opinion.  Accordingly, in hopes of clarifying the medical opinions of record, the Board finds that another supplemental medical opinion is needed in order to determine the etiology of the Veteran's lumbar spine disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the following locations:
* VA Medical Center (VAMC) in Lake City, Florida
* VA Community-Based Outpatient Clinic (CBOC) in Homestead, Florida
* VAMC in North Carolina

If no records are associated with the claims file, a written determination should be included in the claims file.

2.  Contact the Veteran and obtain the name and address of the private physician who treated him for his bilateral eye disorder (as described at his Board hearing).  If the Veteran provides the appropriate authorization, make attempts to obtain these pertinent treatment records.  If no records are associated with the claims file, a written determination should be included in the claims file.

3.  After obtaining the above records, obtain an addendum opinion to the October 2010 VA spine examination report. The entire claims file should be made available to and be reviewed by a physician (M.D.), and it should be confirmed that such records were available for review.  Specifically, the examiner should answer the following:

a) Is the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine congenital in origin?  If the answer is "yes", is the Veteran's PARS defect at L5 of the lumbar spine a "disease process," or is it simply a "defect or abnormality?"  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

b) If the proper classification of the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine is a "defect or abnormality" of congenital origin, was there aggravation (i.e., a permanent worsening beyond the natural progress) of this defect or abnormality of the lumbar spine by a superimposed disease or injury during service that has now resulted in additional disability?  If the answer is "yes," please describe the resultant disability.  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

c) If the proper classification of the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine is a "disease process" of congenital origin, did this disease process of the lumbar spine first manifest itself during service?  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

d) If the proper classification of the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine is a "disease process" of congenital origin but did not have its initial onset in service, then the examiner is asked to address the following questions: (a) Did this disease process of the lumbar spine "clearly and unmistakably" exist prior to service?  (b)  If it did exist prior to service, is there clear and unmistakable evidence that this disease process of the lumbar spine WAS NOT aggravated (permanently worsened) by military service?  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

e) If the currently diagnosed PARS defect at L5 of the lumbar spine was "acquired" by the Veteran, then the examiner is asked to address the following question: Is it at least as likely as not (a 50 percent or greater probability) that: (a) this lumbar spine disorder had its onset during service; or, (ii) was it caused by or otherwise related to any injury or incident that occurred in service?  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

f) In regard to the other low back conditions diagnosed on VA examination, is it at least as likely as not (a 50 percent or greater probability) that degenerative joint disease and degenerative disc disease are etiologically related to the Veteran's military service, including the complaint noted in 1981?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



